Per Curiam,
Martha E. Durning died in 1921; by her will, duly probated, she bequeathed and devised all her estate unto five daughters, by name. Included therein was a certain piece of real estate, which is the subject of the present proceeding in partition, brought by one of the five devisees. Three of the remaining devisees answer; they contend that their mother’s will worked an equitable conversion and refer to this clause thereof:
“Item 2. I do hereby authorize, direct and empower my executrixes hereinafter named and the survivor of them for the payment of my debts or otherwise, to grant, bargain and sell all or any part of my estate and execute good and sufficient deeds therefor, without any liability on the part of the purchaser or purchasers to see to the application of the purchase money.”
In our opinion, the objection is well taken: see Peirce’s Estate, 3 D. & C. 291; Keim’s Estate, 201 Pa. 609.
The direction to sell is for any and all purposes; if the executrices refuse to comply with the provisions of the will, proper action may be taken in the premises. In view of the answer, partition is not the method to be pursued.
The prayer of the petition is refused and the petition is dismissed.